DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see section titled “Response to Claim Objections”, with respect to claims 9-10, 14 and 20-22 have been fully considered and are persuasive.  The objection of claims 9-10, 14 and 20-22 has been withdrawn.
Applicant’s arguments, see section titled “Response to Rejections under 35 U.S.C. § 112”, with respect to claims 1-2, 6-12, 14-23, 25 and 27-29 have been fully considered and are persuasive.  The rejection of claims 1-2, 6-12, 14-23, 25 and 27-29 has been withdrawn. 

Claim Objections
Claim(s) 9-10 is/are objected to because of the following informalities:  delete “[[”within these claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-2, 6-12, 14-23, 25, 27 and 29 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 14 and 16, these claims recite “the blank symbol is used, by the apparatus, to perform a function other than transmission of service data and signaling”. In view of the “apparatus” being any sort of device (e.g., a non-terminal device or a non-base station device), Applicant does not provide support for this amendment within the specification nor has the Examiner found support for this amendment within the specification. The closest the Examiner found is in ¶ 59-65 of the published specification, which recites that a blank symbol use is limited to a terminal and/or base station using a blank symbol. Claims 2, 6-12, 15, 17-23, 25, 27 and 29 fails to resolve the deficiency of their respective independent claim and are thus rejected under similar rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 27 and 28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, in view of claim 1 reciting “…to perform a function other than transmission of service data and signaling”, it is unclear how there is now “sending a cross interference interception signal”.
Regarding claim 28, in view of claims 1 and 28 reciting “…to perform a function other than transmission of service data and signaling”, it is unclear how there is now “sending a radar signal”.

Allowable Subject Matter
Claim(s) 1, 14 and 16 would be allowable if Applicant amends the apparatus (of claims 1, 14 and 16) to be either a terminal or base station or provides a showing on how the specification supports “the blank subframe is used, by the apparatus, to perform a function other than transmission of service data and signaling” to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action.
Claim(s) 2, 6-12, 15, 17-23, 25 and 29 would be allowable if Applicant amends the apparatus (of claims 1, 14 and 16) to be either a terminal or base station or provides a showing on how the specification supports “the blank subframe is used, by the apparatus, to perform a function other than transmission of service data and signaling” for their respective independent claim to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record that teaches the independent claims of the instant application is US PGPub 2017/0325250 to Manolakos et al. Manolakos discloses, for claim 14, a processor, configured to: obtain a length of a reference symbol, and set, based on the length of the reference symbol and time domain information of the reference blank symbol, a symbol for a subcarrier corresponding to a second subcarrier spacing in the plurality of subcarrier spacings, wherein the length of the reference symbol is associated with a first subcarrier spacing, and the first subcarrier spacing is a minimum subcarrier spacing in the plurality of subcarrier spacings, wherein the symbol is used, by the apparatus, for signaling (see at least ¶ 100, 53, 67, 70, 73, 77, to perform a function other than transmission of service data and signaling” (emphasis added) of claim 14. Therefore, the prior arts of record, in single or combination, does not teach, suggest or provide rationale for all the limitations of claim 14. Similar reasoning applies to claims 1 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476